Citation Nr: 0924427	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  08-03 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability.

2.  Entitlement to service connection for a left knee 
disability, including as secondary to a service-connected 
right knee disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

4.  Entitlement to service connection for a low back 
disability, including as secondary to a service-connected 
right knee disability.

5.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to a service-connected 
right knee disability.

6.  Entitlement to a disability rating greater than 10 
percent for a right knee disability.

7.  Entitlement to service connection for an acquired 
psychiatric disability, claimed as depression, to include as 
secondary to the Veteran's service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1982 to July 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2004 and December 2005 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In January 2008, the Veteran 
requested a Board hearing.  A hearing was scheduled for 
September 2008, but the Veteran failed to report.  Thus, his 
hearing request is considered withdrawn.  See 38 C.F.R. 
§ 20.702(d) (2008).

The issue of entitlement to service connection for depression 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  A May 1991 rating decision denied service connection for 
a low back disability and a left knee disability; the Veteran 
was notified of his appellate rights, but did not file a 
timely notice of disagreement.

2.  In March 2005, the Veteran requested that his claim of 
entitlement to service connection for a low back disability 
and a left knee disability be reopened.

3.  Certain evidence received since the May 1991 rating 
decision is not cumulative of the evidence of record 
previously considered, relates to unestablished facts 
necessary to substantiate the claims of entitlement to 
service connection for a low back disability and a left knee 
disability, and raises a reasonable possibility of 
substantiating the claims.

4.  A left knee disability was not manifested during service 
or for many years thereafter nor is any current left knee 
disability causally related to service or to the service-
connected right knee disability.

5.  A low back disability was not manifested during service 
or for many years thereafter nor is any current low back 
disability causally related to service or to the service-
connected right knee disability.

6.  A bilateral hip disability was not manifested during 
service nor is any current bilateral hip disability causally 
related to service or to the service-connected right knee 
disability.

7.  The Veteran's right knee disability was not manifested by 
a limited range of motion to 15 degrees of extension or 30 
degrees of flexion, moderate recurrent subluxation or lateral 
instability, dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint, 
or ankylosis at a favorable angle in full extension or in 
slight flexion between 0 and 10 degrees.


CONCLUSIONS OF LAW

1.  The May 1991 rating decision, which denied claims of 
entitlement to service connection for a low back disability 
and a left knee disability, is final.  38 U.S.C.A. § 7105 
(West 2002).

2.  New and material evidence has been received since the May 
1991 rating decision, which denied service connection for a 
low back disability and a left knee disability; thus the 
claims of service connection for a low back disability and a 
left knee disability are reopened.  38 U.S.C.A. §§ 1131, 
5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.303 
(2008).

3.  A left knee disability was not incurred in or aggravated 
during the Veteran's active service; it was not aggravated by 
a service-connected right knee disability.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2008).

4.  A low back disability was not incurred in or aggravated 
during the Veteran's active duty service; it was not 
aggravated by a service-connected right knee disability.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2008).

5.  A bilateral hip disability was not incurred in or 
aggravated during the Veteran's active duty service; it was 
not aggravated by a service-connected right knee disability.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2008).

6.  The criteria for a disability rating in excess of 10 
percent for the Veteran's service-connected right knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC's) 5256, 5257, 
5258, 5260, 5261 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated December 
2003, June 2005, and April 2008 the appellant was informed of 
the information and evidence necessary to warrant entitlement 
to the benefit sought on appeal.  The appellant was also 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letters to the appellant 
were provided in December 2003 and June 2005 prior to the 
initial unfavorable decisions in March 2004 and December 2005 
respectively.

In Kent v. Nicholson, 20 Vet.App. 1 (2006), the Court 
addressed directives consistent with VCAA with regard to new 
and material evidence.  The Court stated that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).  
Although the Veteran was not specifically informed of the 
requirements for new and material evidence, the Veteran is 
not prejudiced, as the Board grants the claims to reopen 
below. 

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status, 2) 
existence of a disability, 3) a connection between the 
Veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the April 2008 letter gave notice of the 
types of evidence necessary to establish a disability rating 
and effective date for the disabilities on appeal.  Although 
the April 2008 letter was neither preceded the initial 
adjudications nor followed by a subsequent readjudication, 
the Board finds that the Veteran is not prejudiced by lack of 
such notice (See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006)), as rating and effective date criteria 
have no significance unless the claim is allowed, and the 
decision below does not do so. 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Here, the VCAA duty to notify under Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) was satisfied by way 
of a letter sent to the appellant in December 2003.   

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes VA treatment 
records, VA examination reports, private treatment records, 
and lay evidence.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R.  § 3.159(c).  No additional pertinent 
evidence has been identified by the claimant.   

The Veteran was afforded VA examinations in November 1990 and 
November 2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Given that the claims file was reviewed by the 
examiners and the examination reports set forth detailed 
examination findings in a manner which allows for informed 
appellate review under applicable VA laws and regulations, 
the Board finds the examinations to be sufficient.  Thus, the 
Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.

Analysis

New and Material Evidence 

Review of the record shows that service connection for a low 
back disability and a left knee disability was denied by a 
rating decision in May 1991.  In this decision, the RO 
reviewed the in-service and post-service medical records to 
find in part that service medical records did not establish a 
chronic disability and that VA exams showed no disability for 
both the issue of a low back disability and a left knee 
disability.  The Veteran was informed of the decision and 
informed of his appellate rights in connection with this May 
1991 rating denial; however, he failed to file a timely 
notice of disagreement.  Therefore, the May 1991 rating 
decision became final.  38 U.S.C.A. § 7105(c).

A claim which is the subject of a prior final decision may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  New and material 
evidence is defined by regulation.  See 38 C.F.R. § 3.156.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The original appeal was denied, in part, due to a lack of 
evidence showing current disabilities.  Since the May 1991 
rating decision, the Veteran has submitted evidence of 
ongoing joint pain in both the lower back and the left knee, 
including an August 2005 VA physical that diagnosed the 
Veteran with joint pain of the knees and lower back.  This 
evidence was not submitted previously to agency 
decisionmakers.   It is neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim in May 1991 as it fulfills a requirement 
for service connection that was not met previously.  It also 
raises a reasonable possibility of substantiating the claims.  
As such, the claims of service connection for a left knee and 
a low back disability are reopened.  38 C.F.R. § 3.156(a).

Having reopened the claims of service connection for a left 
knee and a low back disability, the Board will now address 
the issues on the merits. 

Service Connection 

The Veteran contends that his current left knee disability, 
low back disability, and bilateral hip disability are related 
causally to a service-connected right knee disability.   

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  In 
addition, service connection may be granted when a disability 
is proximately due to or the result of a service-connected 
disease or injury or when any increase in severity of a 
nonservice-connected disease or injury is proximately due to 
or the result of a service-connected disease or injury and 
not due to the natural progress of the nonservice-connected 
disease.  38 C.F.R. § 3.310.

In addition to the laws and regulations outlined above, 
secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  For valid 
secondary service connection claims, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998). 
 
Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement Allen v. Principi, 7 Vet. App. 439 (1995), which 
addressed the subject of the granting of service connection 
for the aggravation of a nonservice-connected condition by a 
service-connected condition.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  The amended 38 C.F.R. § 3.310(b) clearly 
institutes additional evidentiary requirements and hurdles 
which must be satisfied before aggravation may be conceded 
and service connection granted.  Ultimately, it is the 
Veteran's responsibility to support his or her claim by 
providing evidence of the baseline level of severity; it is 
not enough merely that an examiner concludes that there is 
"aggravation."  See 71 Fed. Reg. 52,745 (Sept. 7, 2006).  
Consideration should be given to the requirements of the 
revised § 3.310.  Additionally, for claims filed prior to the 
effective date of the revised § 3.310 (October 10, 2006), 
consideration should be given as to whether this change in 
law may be given retroactive effect or whether the old law 
(i.e., the Allen decision itself) is for application.  See 
generally Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.

Left Knee

Service treatment records are silent as to any complaint, 
treatment, or diagnosis of a left knee disability.  In a 
September 1989 service treatment record, separation report of 
medical history, the Veteran denied having a "trick" or 
locked knee.    

In a November 1990 VA orthopedic examination, the Veteran 
stated that he had some similar pain to that in his right 
knee but far less severely.  Examination of the left knee was 
entirely within normal limits with the exception of very 
minimal tenderness to very heavy pressure at the attachment 
of the left infrapatellar tendon to the patella.  The 
examiner diagnosed the Veteran as having left infrapatellar 
tendonitis, minimally symptomatic.  

The Veteran was afforded a VA examination in November 2007.  
At that time, he complained of bilateral knee pain, 
attributing the left knee pain to the right knee disability.  
He also noted morning stiffness, crepitation, and popping.  
He complained of a reduced range of motion with increased 
pain upon repetition and intermittent locking and collapsing 
of both knees.  He also reported pain with dressing and pain 
at work when working on his hands and knees.  Flare ups 
occurred one to two times per week.  Physical examination 
showed mild patellofemoral tenderness bilaterally with no 
evidence of tendonitis.  The examiner noted no erythema or 
effusion.  He did note pain on movement and increased pain on 
repetitive movement with an active and passive range of 
motion of 0 to 120 degrees of flexion.  The examiner 
identified no lateral collateral, medial collateral, or 
cruciate ligament laxity.  McMurray's maneuver was negative 
and there was no atrophy.  The examiner diagnosed the Veteran 
with patellofemoral pain disorder with degenerative changes 
by x-ray.  The examiner stated that he could not say without 
resort to mere speculation whether the left knee is secondary 
to the right knee disability.  

The Board finds that a preponderance of the evidence is 
against the claim for service connection of a left knee 
disability.  The Veteran's service treatment records show 
that he was not treated for a left knee disability during 
service.  In November 1990 the VA examiner found the 
Veteran's left knee to be entirely within normal limits with 
only the exception of very minimal tenderness to very heavy 
pressure at the attachment of the left infrapatellar tendon 
to the patella.  The record is then silent as to any 
complaints treatments or diagnosis of a left knee disability 
for over a decade.  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment during 
and after military service, as evidence of whether a 
disability was incurred in service or whether an injury, if 
any, resulted in any chronic or persistent disability which 
still exists currently.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  In addition, the Veteran has 
presented no medical evidence indicating that his left knee 
disability was related causally to service or related 
causally to his service-connected right knee disability.  

The only evidence addressing a causal connection indicates 
that it would be mere speculation to say that the Veteran's 
left knee disability was related causally to his service-
connected right knee disability.  The Board notes that the 
Court has held that service connection may not be based on 
resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).

While the Veteran clearly is of the opinion that his current 
left knee disability is related to his service-connected 
right knee disability, as a lay person, the Veteran is not 
competent to offer an opinion that requires specialized 
training, such as the etiology of a medical disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Lower Back

A November 1988 service treatment record shows a complaint of 
lower back pain consisting of sharp pain with movement.  Upon 
examination, mild tenderness with extension without signs of 
tenderness with flexion.  No signs of tenderness upon 
palpation of lower back.  Mild tenderness was present with 
straight leg raise to 80 degrees.  The examiner diagnosed the 
Veteran with mechanical lower back pain.  Another November 
1988 service treatment record shows a complaint of low back 
pain.  Examination revealed no sign of tenderness upon 
palpation, no signs of redness or swelling, good extension, 
and straight leg raises to 80 degrees bilaterally before 
complaints of pain or discomfort.  The examiner again 
diagnosed the Veteran with a resolving mechanical lower back 
pain.  

In a September 1989 service treatment record, separation 
report of medical history, the Veteran responded no when 
asked have you ever had or have you now recurrent back pain.  
In a September 1989 service treatment record, report of 
medical examination, the examiner noted the Veteran's spine 
and other musculoskeletal as clinically normal.  

A September 1990 radiological request response states that 
the cervical spine was normal.  

In a November 1990 VA examination, the Veteran had active 
back motions entirely normal in flexion, extension, side-
bending, and rotation.  He was diagnosed with a history of 
pulled muscle, lumbar spine, recovered.  

In an August 2005 VA physical, the examiner noted no 
tenderness upon palpation with a mildly weaker left hand 
grasp versus right and equal strength in the lower 
extremities.

The Veteran was afforded a VA examination in November 2007.  
At that time, the Veteran noted low back pain for about five 
years without a history of trauma.  The Veteran associated 
the pain with his right knee disability.  The Veteran 
reported daily pain with radicular symptoms into the right 
leg.  He reported no numbness and a reduced range of motion.  
Repetitive movement increased the pain.  He had not been 
prescribed bed rest for an incapacitating episode of back 
pain and his activities of daily living were not affected.  
Flare ups occurred with lifting.  Physical examination showed 
an essentially normal appearing architecture of the spine 
with mild tenderness in the lower lumbar area to percussion 
and pain on movement.  The examiner noted increased pain on 
repetitive movement without additional motion loss.  He had 
an active and passive range of motion of 0 to 45 degrees in 
forward flexion, 5 degrees hyperextension, lateral bending of 
15 degrees, and rotation of 15 degrees in both directions.  
Deep tendon reflexes were equal at the knees and ankles and 
motor testing showed the quad and anterior tib group to be 
5/5.  The examiner diagnosed the Veteran with chronic 
lumbosacral strain with radicular symptoms into both hips 
superimposed on early degenerative changes by x-ray.  The 
examiner stated that he could not say without resort to mere 
speculation as to whether the patient's low back pain was in 
any way related to his right knee disability.  

The Board finds that a preponderance of the evidence is 
against the claim of service connection for a low back 
disability.  The Veteran's service treatment records show 
complaints of low back pain in November 1988 with a diagnosis 
of mechanical lower back strain.  The Veteran had no 
subsequent complaints while in service and his separation 
examination listed the spine as clinically normal.  The 
examiner in a November 1990 VA examination found the 
Veteran's spine to be clinically normal.  The record is then 
silent as to any complaints treatments or diagnosis of a left 
knee disability for over a decade.  See Maxson, 230 F.3d at 
1333.  The Veteran again has not presented any evidence 
indicating that his low back disability was related causally 
to service or to his service-connected right knee disability.  
The only medical evidence addressing a causal connection 
indicates that it would be mere speculation to say that the 
Veteran's left knee disability was causally related to his 
service-connected right knee disability.  Again, the Board 
notes that the Court has held that service connection may not 
be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).

While the Veteran clearly is of the opinion that his current 
low back disability is related to his service-connected right 
knee disability, as a lay person, the Veteran is not 
competent to offer an opinion that requires specialized 
training, such as the etiology of a medical disorder.  See 
Espiritu, 2 Vet. App. at 494.

Bilateral Hip

The Veteran was afforded a VA examination in November 2007.  
At that time, he complained of pain radiation into both hips; 
however, he denied hip problems other than the pain.  Upon 
examination, the examiner found no tenderness over the hips, 
no pain on movement of the hips, and no pain on movement of 
the hip joints or on repetitive movement.  The examiner 
diagnosed the Veteran's hip pain symptoms as part of the 
Veteran's chronic lumbosacral strain.  

When a claim is filed for entitlement to service connection, 
whether on a direct basis or based upon a regulatory 
presumption, there must be an initial finding of a current 
chronic disability.  Although the appellant may testify as to 
symptoms he perceives to be manifestations of disability, the 
question of whether a chronic disability is currently present 
is one which requires skill in diagnosis, and questions 
involving diagnostic skills must be made by medical experts.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992). 

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability. Without a pathology to 
which the hip pain can be attributed, there is no basis to 
find a hip disability based upon the reported hip pain for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir.2001).  As the examiner 
diagnosed no underlying condition affecting the Veteran's 
hips, the claim must be denied.  The Veteran's range of 
motion was normal; there was no pain with movement, and no 
tenderness.  The examiner noted hip pain only in relation to 
a low back disability, which is addressed independently from 
any possible hip disability.  With only subjective complaints 
of pain and no distinct diagnosis of a hip disability, the 
Board finds that the Veteran does not have a hip disability 
for VA purposes.  As such, the Board finds that a 
preponderance of the evidence is against the finding of 
service connection for a bilateral hip disability.  

Increased Rating - Right Knee

The Veteran also contends that his service-connected right 
knee disability is more disabling than currently evaluated.  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the Veteran's condition.  
Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, 
where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet.App. 55 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

The Veteran's service-connected knee disability is rated for 
limitation of motion under DC 5024 Tenosynovitis.  The rating 
criteria under that code directs that tenosynovitis be rated 
based upon limitation of motion for the left knee, which is 
set forth in DC's 5260 and 5261.  See 38 C.F.R. § 4.71a, DC's 
5024, 5260, and 5261 (2008).

Under DC 5260, the limitation of flexion of the leg to 15 
degrees warrants a 30 percent disability rating, to 30 
degrees warrants a 20 percent disability rating, to 45 
degrees warrants a 10 percent disability rating, and to 60 
degrees warrants a noncompensable disability rating.  Under 
DC 5261, the limitation of extension of the leg to 45 degrees 
warrants a 50 percent disability rating, to 30 degrees 
warrants a 40 percent disability rating, to 20 degrees 
warrants a 30 percent disability rating, to 15 degrees 
warrants a 20 percent disability rating, to 10 degrees 
warrants a 10 percent disability rating, and to 5 degrees 
warrants a noncompensable disability rating.  

Other rating codes to be considered for a disability of the 
knee include DC's 5256, 5257, and 5258.  

Under DC 5256, ankylosis of the knee is rated at 60 percent 
disabling when extremely unfavorable, in flexion at an angle 
of 45 degrees or more, at 50 percent disabling when in 
flexion between 40 and 45 degrees, at 40 percent disabling 
when in flexion between 10 and 20 degrees, and at 30 percent 
disabling when favorable angle in full extension, or in 
slight flexion between 0 and 10 degrees.  See 38 C.F.R. 
§ 4.71a, DC 5256 (2008).

Under Diagnostic Code 5257, impairment of the knee is rated 
at 30 percent disabling for severe recurrent subluxation or 
lateral instability, at 20 percent disabling for moderate 
recurrent subluxation or lateral instability, and at 10 
percent disabling for slight recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, DC 5257 (2008).

Under Diagnostic Code 5258, dislocated semilunar cartilage 
with frequent episodes of "locking," pain, and effusion 
into the joint is rated at 20 percent disabling.   See 
38 C.F.R. § 4.71a, DC 5258 (2008).

It also should be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The Veteran was afforded a VA examination in February 2004.  
The Veteran complained of pain in the right knee with any 
repetitive movement.  He reported that flare ups occur three 
to five times per week.  He complained of pain with range of 
motion greater than 100 to 110 degrees.  The Veteran denied 
any locking, clicking, popping, or any instability in the 
knee even with repetitive movements.  Upon examination, the 
knee showed no swelling, deformity, or discoloration.  He had 
no tenderness to palpation about the knee and no lateral 
joint line with no intra-articular effusion.  The Veteran's 
range of motion was from 0 to 108 degrees actively and 
passively to 120 degrees with pain past 108 degrees.  He had 
full extension with negative bounce home test, negative 
instabilities to anterior drawer, Lachman's, varus and valgus 
at 0 and 30 degrees, and negative McMurray's click test.  
Strength was 5/5 but resistive eccentric loading reproduced 
his pain and it was exquisitely tender over the infrapatellar 
tendon.  The entire tendon was painful with pain over the 
inferior pole of the patella to the tibial tubercle.  The 
examiner diagnosed the Veteran with infrapatellar tendonitis.  
The examiner opined that the Veteran lost between 15 and 20 
percent of his range of motion, strength, coordination, and 
fatigability.  

The Veteran was afforded another VA examination in November 
2007.  At that time, the Veteran complained of pain in both 
knees on a daily basis with intermittent swelling.  He also 
noted morning stiffness, crepitation, and popping.  He noted 
a decrease in his range of motion with repetitive movement.  
He reported intermittent locking and collapsing of both 
knees.  He uses a cane.  Flare ups occur one to two times per 
week.  Upon physical examination, the knees showed mild 
patellofemoral tenderness bilaterally.  There was no evidence 
of tendonitis on either side and no erythema or effusion.  
The examiner noted pain on movement and increased pain on 
repetitive movement with an active and passive range of 
motion of 0 to 120 degrees of flexion.  The examiner 
identified no lateral collateral, medial collateral, or 
cruciate ligament laxity.  McMurray's maneuver was negative 
and there was no atrophy.  The examiner diagnosed the Veteran 
with right knee infrapatellar tendonitis superimposed on 
early degenerative changes by x-ray.  

To receive an evaluation in excess of 10 percent, the 
Veteran's leg must be the limited in range of motion to 15 
degrees extension or 30 degrees flexion.  As the Veteran's 
range of motion goes from 0 degrees extension to 108 degrees 
flexion without pain, the requirements for an increased 
rating are not met under Diagnostic Codes 5260 or 5261.  The 
Veteran may also receive an increased rating if the competent 
medical evidence shows moderate recurrent subluxation or 
lateral instability, dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint, or ankylosis at a favorable angle in full extension or 
in slight flexion between 0 and 10 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5257, 5258.  The record shows 
no evidence of ankylosis.  In February 2004, the Veteran 
denied any locking, clicking, popping, or any instability in 
the knee even with repetitive movements.  In November 2007, 
although the Veteran noted pain, he reported only 
intermittent rather than frequent locking and the examiner 
specifically noted no effusion.  

In addition, VA regulations set forth in 38 C.F.R. §§ 4.40, 
4.45, and 4.59 provide for consideration of a functional 
impairment due to pain on motion when evaluating the severity 
of a musculoskeletal disability.  A higher rating can be 
based on "greater limitation of motion due to pain on use."  
DeLuca, 8 Vet. App. at 206.  However, any such functional 
loss must be "supported by adequate pathology and evidenced 
by the visible behavior of the claimant."  See 38 C.F.R. 
§ 4.40.

The Board finds that the Veteran has not demonstrated any 
additional functional loss to warrant an increased evaluation 
based on 38 C.F.R.  §§ 4.40, 4.45, and 4.59.  Although the 
Veteran's range of motion is slightly limited due to pain (0 
to 108 degrees without pain) and he reports intermittent 
swelling, locking, and collapsing, the Board finds that this 
pain is already reflected in the currently assigned 10 
percent rating for the knee disabilities.  The Board 
acknowledges the Veteran's subjective complaints in November 
2007 of daily pain in his knee with pain upon dressing and at 
work secondary to working on his hands and knees.  However, 
in the absence of any accompanying clinical findings 
supporting functional loss, the Board finds that the 
currently assigned 10 percent ratings adequately reflect the 
level of disability in the Veteran's right knee, and there is 
no basis for a higher rating based on pain or loss of 
function.

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.


ORDER

Entitlement to service connection for a left knee disability, 
including as secondary to a service-connected right knee 
disability, is denied. 

Entitlement to service connection for a low back disability, 
including as secondary to a service-connected right knee 
disability, is denied.

Entitlement to service connection for a bilateral hip 
disability, including as secondary to a service-connected 
right knee disability, is denied.

Entitlement to an increased disability rating for the 
Veteran's service-connected right knee disability, currently 
evaluated at 10 percent disabling, is denied.


REMAND

The Veteran contends that his depression is related to active 
service, including as secondary to a service-connected right 
knee disability.  Although the Veteran was afforded a VA 
examination in November 2007, the examiner addressed only 
direct service connection and any possible physiological 
connection between the right knee and the depression.  The 
Board notes that a Veteran also may be service connected for 
a psychological disability when the underlying psychological 
cause is, for example, the Veteran's decreased quality of 
life due to a service-connected disability.  The service-
connected disability does not necessarily need to be 
physiologically causative of the psychological disability to 
be causally or etiologically related for VA purposes.  In 
addition, the examiner should address whether the right knee 
disability aggravated the Veteran's current psychiatric 
disability.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran and/or his service 
representative to identify all VA and non-
VA clinicians who have evaluated or 
treated him for a psychiatric disability 
since his separation from active service.  
Obtain outstanding VA treatment records 
that have not been associated with the 
claims file already.  Once signed releases 
are received from the Veteran, obtain 
outstanding private treatment records that 
have not been associated with the claims 
file already.  A copy of any negative 
response(s) should be included in the 
claims file.

2.  Schedule the Veteran for appropriate 
VA examination to ascertain the nature, 
extent, and etiology of any current 
psychiatric disability.  The claims file 
should be made available to the examiner 
for review.  The examiner should be asked 
to opine whether it is at least as likely 
as not that any current psychiatric 
disability, if diagnosed, was manifested 
during active service or is otherwise 
related to such service.  The examiner 
also should opine whether it is at least 
as likely as not that any current 
psychological disability was caused by or 
is aggravated (permanently worsened) by 
the Veteran's service-connected right knee 
disability. 

3.  Then, readjudicate the claim of 
service connection for an acquired 
psychiatric disability, including as 
secondary to the service-connected right 
knee disability.  If the benefits sought 
on appeal remain denied, the Veteran and 
his service representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


